DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.

Application Status
A Notice of Allowance with an Examiner’s Amendment was mailed February 18, 2021.  According to the Examiner’s Amendment, the status of the claims are as follows:
Claims 1-21, 23-24, 26-27, 29-30, 33-34, 36-37, 39-40, 43-53 are cancelled.
Claims 22, 25, 28, 31-32, 35, 38, 41-42 are pending and were previously allowed.

Priority
The petition filed July 21, 2022 was dismissed in the decision mailed August 3, 2022.  As a consequence of the dismissed petition, Applicants are not entitled to the claimed benefit of provisional application 62/404513, filed October 5, 2016.   

Additionally, the disclosure of the prior-filed application, Application No. 62/336964, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/336964 fails to disclose SEQ ID NOs 11-19, or any mention of a specific degron.  Although the provisional Specification does indicate that inclusion of basic amino acids can be incorporated into fluorescent reporters to hasten degradation in the cytoplasm (e.g. [0011]), there is no indication that the basic amino acids should be appended to the N-terminus as required by the claimed invention.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Accordingly, the effective filing date of the claimed invention is US filing date May 16, 2017.

REASONS FOR ALLOWANCE
The Examiner did not find additional relevant references published or effectively filed prior to the effective filing date May 16, 2017 other than those listed in the Notice of Allowance mailed February 18, 2021.   The reasons for allowance are detailed in the Notice of Allowance mailed February 18, 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary ExaminerQuality Assurance Specialist, Technology Center 1600